DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed September 9, 2022 are acknowledged.
Examiner acknowledges amended claims 1-3, 14-16 and 20.
The rejection of claims 1-13, 16 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is overcome by Applicant’s amendment.
The rejection of claims 1-11 and 14-20 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Swartz et al., U.S. Patent Number 9,833,949 is overcome by Applicant’s amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3,10-16 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-13 and 16-19 of copending Application No. 16/775,269 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both co-pending applications recite a three-dimensional article of manufacture comprising a plurality of substrate layers that are infiltrated or coated by, and bound together by, a hardened material formed by heating at least one engineered powder, such that the hardened material has a material composition that is different from the material composition of any of the plurality of substrate layers, wherein all of the plurality of substrate layers have a substantially identical material composition and each substrate layer is a sheet that has a material composition comprising fibers held together by binder.  

	The claims in both co-pending applications recite wherein the engineered powder comprises at least one powder produced using the process of emulsion aggregation.

	The claims in both co-pending applications recite wherein the engineered powder comprises at least one toner powder produced via chemical reaction.

	The claims in both co-pending applications recite wherein the hardened material exhibits a set of one or more characteristics, which set is sufficient for distinguishing the hardened material as having formed as a result of the engineered powder having been positioned on the substrate layers and then being at least partially softened followed by hardening.

	The claims in both co-pending applications recite wherein the substrate layer material composition includes fibers selected from the group consisting of carbon fibers, ceramic fibers, polymer fibers, glass fibers and metal fibers.

	The claims in both co-pending applications recite wherein the binder comprises at least sodium silicate.

	The claims in both co-pending applications recite wherein the substrate layer is a non-woven material with a sodium silicate binder.

	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 4-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims an article of manufacture as recited in claim 1, further including wherein the engineered powder comprises at least one thermoplastic or thermosettable polymer as recited in claim 4.  Applicant claims an article of manufacture as recited in claim 1, further including wherein the engineered powder comprises at least one of nylon, elastomers, polyolefins, polyethylene, polyether ether ketone, polyimide, polyetherimide, polyphenylene sulfide, polystyrene, polypropylene, polymethyl methacrylate, and polyaryletherketone as recited in claim 5.  Applicant claims an article of manufacture as recited in claim 1, further including wherein the engineered powder has particles ranging in size from 30 to 150 microns as recited in claim 6.  Applicant claims an article of manufacture as recited in claim 1, further including wherein the individual particles of the engineered powder have a pre-specified controlled shape as recited in claim 7.  Applicant claims an article of manufacture as recited in claim 1, further including wherein the engineered powder has particles having a non-homogeneous composition as recited in claim 8.  Applicant claims an article of manufacture as recited in claim 1, further including wherein the engineered powder further comprises at least one surface treatment or additive for controlling powder flow and charge distribution, selected from the group including silica, titania, alumina, metal steatites, micronized PMMA, tungsten oxide, particulate fluoropolymers, magnetite, cerium oxide, carbon black, and inorganic salts of fatty acid as recited in claim 9.  Applicant claims a three-dimensional article of manufacture as recited in claim 14, further including one thermoplastic or thermosettable polymer as recited in claim 17.  Applicant claims a three-dimensional article of manufacture as recited in claim 14, further including wherein the engineered powder comprises at least one of nylon, elastomers, polyolefins, polyethylene, polyether ether ketone, polyimide, polyetherimide, polyphenylene sulfide, polystyrene, polypropylene, polymethyl methacrylate, and polyaryletherketone as recited in claim 18.  Applicant claims a three-dimensional article of manufacture as recited in claim 14, further including wherein the engineered powder has particles ranging in size from 30 to 150 microns as recited in claim 19.  The prior art does not provide for an article of manufacture as recited in claim 1, further including the limitations of claims 4-9.  The prior art does not provide for a three dimensional article of manufacture as recited in claim 14, further including the limitations of claims 17-19.

9. 	 U.S. Patent Application 16/775,269 corresponds to U.S. Pre Grant Publication 2020/0406532.

Response to Arguments
10.	Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786